IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)

)

Vv. ) ILD. No. 83000508DI

)

)

ALAN BASS, )
)

Defendant. )

MEMORANDUM OPINION

 

Submitted: February 25, 2022
Decided: June 10, 2022

Upon Consideration of the Commissioner’s Report and Recommendation on
Defendant’s Motion for Postconviction Relief,
ADOPTED.

Upon Consideration of Defendant’s Appeal from the Commissioner's

Report and Recommendation on Defendant’s Motion for Postconviction Relief,
DENIED.

Maria T. Knoll and Brian L. Arban, Deputy Attorneys General, Department of
Justice, Wilmington, Delaware. Attorneys for the State.

Patrick J. Collins, Esquire of Collins & Price, Wilmington, Delaware. Attorney for
Defendant.

MEDINILLA, J.
INTRODUCTION

In 1983, Alan Bass (“Defendant”) received five life sentences plus forty-five
years! for rapes, kidnappings, robberies, and burglaries committed in Wilmington
and Claymont between November 1981 and August 1982. Today, he seeks a new
trial or the dismissal of his indictment. With the assistance of appointed counsel, he
brings this seventh Motion for Postconviction Relief under Superior Court Criminal
Rule 61, where he claims actual innocence and raises two separate and distinct
constitutional due process challenges under the 14 Amendment to the U.S.
Constitution.2 The Court has considered all relevant pleadings,’ the Commissioner’s
Report and Recommendation,‘ the sentence imposed upon Defendant, and the record
in this case.° For the reasons set forth herein, the Commissioner’s Report and
Recommendation are ADOPTED. Defendant’s Motion for Postconviction Relief is

DENIED.

 

' Sentence, D.I. 26.

2 See Defendant’s Motion for Postconviction Relief, D.J. 127 [hereinafter Motion].

3 See Motion; State’s Response to Defendant’s Motion for Postconviction, D.I. 134; Defendant’s
Reply, D.I. 135; Defendant’s Letter to Supplement the Record, D.I. 136; State’s Response to
Defendant’s Supplemental Submission, D.I. 141; Defendant’s Supplemental Memorandum, D.L.
150; State’s Supplemental Response, D.I. 155; Defendant’s Reply to State’s Supplemental
Response, D.J. 156; Defendant’s Appeal from Commissioner’s Findings of Fact and
Recommendations, D.I. 165 [hereinafter Defendant’s Appeal]; State’s Response to Defendant’s
Appeal of Commissioner’s Report and Recommendation, D.I. 169 [hereinafter State’s Response].
4 See Commissioner’s Report and Recommendation, D.I. 161 [hereinafter Comm’r Report].

> While the trial was being transcribed, some of the stenographer’s notes were lost in a storm and
were reconstructed with the notes of the prosecutors. Also, the trial was transcribed without
opening statements or closing arguments. The Supreme Court previously determined that the loss
of the stenographer’s notes did not warrant a new trial. See Bass v. State, 720 A.2d 540 (Del.
1984).
FACTUAL BACKGROUND*

To best understand Defendant’s Motion, the Court begins with the three

separate incidents that formed the bases of these charges and convictions.
A. November 1981 Assault #1 (S.K.)

On November 10, 1981, 20-year-old victim S.K. was working alone at a North
Wilmington law office at 7:00 PM when she saw a black male enter the office.’ The
man ran over to her, stuck an object into her side and demanded money.® He forced
her to hang up the phone and took some petty cash. He then went through her purse
and took her watch and jewelry.”

The assailant then forced her into a conference room in the law office and
ordered her to lift her sweater and cover her face.'° The assailant tied up her feet,
forced her to unbutton her pants, and raped her vaginally for twenty to thirty
seconds.!! He had difficulty maintaining an erection and did not ejaculate.” Victim
S.K. caught a glimpse of his face when her assailant permitted her to remove the

sweater from her face.'2 He went to another room and returned with a different

 

6 For confidentiality purposes, the victims will be referred to by their initials or as victims one, two
or three.

7 See Comm’r Report, at 9; Motion, at 3.

8 See Comm’r Report, at 9; Motion, at 3.

9 See Comm’r Report, at 9; Motion, at 3.

10 See Comm’r Report, at 10; Motion, at 4.

'! See Comm’r Report, at 10; Motion, at 4.

12 See Comm’r Report, at 10; Motion, at 4.

'3 See Comm’r Report, at 10; Motion, at 4.
sweater to put over her head again.'* He covered her face and gagged her mouth
with that sweater, tied her hands behind her back, and left.'° Police later found a
screwdriver in the conference room where she was raped.!®

B. July 1982 Assault #2 (A.S.)

On July 10, 1982, 26-year-old victim A.S. was working alone on the third
floor of an office at an insurance company in Claymont.'’ A black man entered the
office at approximately 9:30 AM holding a screwdriver and wearing dark glasses
and a cardigan sweater over his head,'* covering the sides of his face and hair.'? She
saw him for ten to thirty seconds before he approached her.”? He shoved the
screwdriver into her side and forced her to look at the floor.*’ After demanding
money, he emptied her purse, and gagged her by tying his sweater over her head.”
She could only see his gray shoes as he forced her into a conference room.”

Thereafter he demanded her wedding and engagement rings which she begged

him not to take.24 Her assailant then threatened to kill her, punched her in the face,

 

14 See Comm’r Report, at 10; Motion, at 4.

'5 See Comm’r Report, at 10; Motion, at 4.

16 Defendant’s Appendix, Trial Testimony of Officer Alstadt, at A198:13-23.
'7 See Comm’r Report, at 13; Motion, at 5.

'8 See Comm’r Report, at 13; Motion, at 5.

19 Defendant’s Appendix, Trial Transcript of A.S., at A223:14-23.
20 See Comm’r Report, at 13; Motion, at 5

21 See Comm’r Report, at 13; Motion, at 5.

22 See Comm’r Report, at 13; Motion, at 5.

23 See Comm’r Report, at 14; Motion, at 5.

24 See Comm’r Report, at 14; Motion, at 6.
took her rings, and tied her hands and feet.” He then removed her clothes from the
waist down, undressed himself, and raped her vaginally for about sixty to ninety
seconds.2° He had trouble penetrating her and maintaining an erection.”’ After this
time period of penetration, he seemed disgusted, gave up and said “forget it.”*> He
then dressed her and himself, retied her hands and feet, covered her with a raincoat,
and left.”?

C. August 1982 Assault #3 (S.M.)

Six weeks prior to her attack, on July 16, 1982, 30-year-old victim S.M.
attended an office party hosted by her employer in North Wilmington where her
wallet and personal checks were stolen.*? Two of the stolen checks were forged and
cashed.?!

On the morning of August 26, 1982, she was alone in her office when a male
assailant approached her from behind and covered her mouth.’* When she asked
what he wanted, he told her to shut up and asked if she had money.** She responded

that she did not.** After a few exchanges wherein she tried to convince him that

 

25 See Comm’r Report, at 14; Motion, at 6.

26 See Comm’r Report, at 14-15; Motion, at 6.
27 See Comm’r Report, at 15; Motion, at 6.

28 See Comm’r Report, at 15; Motion, at 6.

29 See Comm’r Report, at 15; Motion, at 6.

30 See Comm’r Report, at 17; Motion, at 9.

31 See Comm’r Report, at 19; Motion, at 9.

32 See Comm’r Report, at 19; Motion, at 7.

33 See Comm’r Report, at 19; Motion, at 7.

34 See Comm’r Report, at 19.
someone else was in the office,** he forced her into a windowless lab room and struck
her on the head.*° She tried to persuade him that the police were on the way because
her purse had been stolen.*” After accusing her of lying,** he became angrier,
ordered her to kneel®? and to shut up.*° At some point during the attack, she lost
control of her bladder and urinated.*! Shortly thereafter, she heard her assailant walk
out of the room.’ After she managed to stand, she locked herself in the office and
called the police. She never saw his face.”
PROCEDURAL BACKGROUND - TRIAL

The evidence presented at trial included, but was not limited to, the assailant’s
race, height, build, voice, facial features, clothing, and shoes. The State called
various witnesses at trial that testified about the identification of the assailant and
the similarities of the three incidents. These witnesses included law enforcement,
the victims, two eyewitnesses, and a long-time friend of Defendant. Two witnesses

positively identified Defendant at trial as the assailant, including one of the victims.

 

35 See id.; Motion, at 7.

36 See Comm’r Report, at 20; Motion, at 7.

37 See Comm’r Report, at 19-20; Motion, at 7.
38 Motion, at 7.

39 See id; Comm’r Report, at 19-20.

40 Motion, at 7.

41 Comm’r Report, at 20.

42 See id.; Motion, at 7.

43 See Comm’r Report, at 20; Motion, at 7.

44 See Comm’r Report, at 22; Motion, at 8.
A. Testimony of Victims

At trial, first victim S.K. (who caught a glimpse of the assailant’s face when
she removed the sweater from her face after the rape) unequivocally identified
Defendant as her attacker at trial.° She told the jury that her attacker was a black
male with a dark complexion, slender, 20 to 30 years old, 5’8” to 5°10”, possibly
with a mustache, and with a deep, soft-spoken voice.** She further described him as
tall and thin.*” She recalled that he wore a hat, sunglasses, a sport coat, a turtleneck,
and dark pants.*®

Before trial, she was unable to identify her assailant from a physical lineup.”
Defendant was not in that lineup.°°? She also did not make any positive
identifications from a photo lineup although Defendant’s photo was included,”’ and
she thought one or more of the men resembled her assailant.°* She was cross-

examined about her inability to identify Defendant pre-trial.°* On re-direct, she

 

45 See Defendant’s Appendix, Trial Testimony of S.K., at A155:2-15.

46 Td. at A116:12-18.

47 Td. at A136:11-17.

“8 Td. at A136:5-10.

 Defendant’s Appendix, Trial Testimony of Officer Waggaman, at A188:10-16.

5° Td. at A188:12-13.

>! Defendant’s Appendix, Trial Testimony of S.K., at A170:14-18; Defendant’s Appendix, Trial
Testimony of Officer Waggaman, at A193:17-19.

>? Defendant’s Appendix, Trial Testimony of S.K., at A169:1-4; A193:11-16.

°3 See id. at A168:15-A172:12.
offered the jury an explanation as to why she was unable to identify Defendant until
trial.*4

At trial, the second victim, A.S., who had seen her attacker for ten to thirty
seconds before he approached her, described her assailant as a thin black male with
a small hair growth on his chin, early thirties, 5°11” to 6’0”, with a medium
complexion,°> and that Defendant “resembles the person who attacked me.”°6
Through two photo lineups in July 1982 and October 1982, this victim had narrowed
the identification to two individuals, to include Defendant, but was unable to make
a positive identification.°’ At trial, she stated that Defendant’s height and build were
similar but that her attacker was thinner and did not have a mustache.°*® The State
elicited testimony from law enforcement that Defendant had gained 15 to 20 pounds
since his arrest.°?

A.S. also testified that she saw the assailant’s gray shoes as he forced her into

a conference room.” She further described them as a gray slip-on type®! “that had a

 

54 See id. at A174:7-15 (“Because I don’t think photographs really show it all. I think if I had got
to see him in person before, J would have — I have the picture clearly in my mind to this day with
the glasses and the hat.”).

5 Defendant’s Appendix, Trial Testimony of A.S., at A224:10-A225:8.

°6 Id. at A249:7-8.

57 Defendant’s Appendix, Trial Testimony of Detective Castelline, at A307:6-A312:1.

8 Defendant’s Appendix, Trial Testimony of A.S., at A249:15-A250:7.

59 Defendant’s Appendix, Trial Testimony of Detective Dressel, at A325:11-A326:2.

60 Defendant’s Appendix, Trial Testimony of A.S., at A225:13-15; A229:7-9.

6! Jd. at A225:12-A226:11.
suede top, and what [she] thought was some kind of soft crepe sole.” The State
provided a pair of Defendant’s shoes at trial, but this victim was unable to identify
them as belonging to her attacker.™

The third victim S.M. never saw her attacker’s face™ and was not able to
positively identify Defendant. But she testified that her attacker was 5°10” to 6’0”
and had a thin build with long, thin black fingers, a blue shirt, and a calm voice.®
Though no witnesses were present during her attack, the jury heard from two
eyewitnesses who were in the same office building on the day of the attack. Both
provided evidence favorable to the State.

B. Testimony of Additional Eyewitnesses

One of these two eyewitnesses was Roger Reynolds, a building manager in
the office building where the third victim, S.M., was assaulted.© He testified that
shortly after the attack, he received a call from police and began looking around the
building.°’ Mr. Reynolds noticed a man located in a bathroom stall of the men’s

restroom about thirty feet away from S.M.’s office.

 

© Td, at A226:2-3.

63 AS, testified the shoes were the same unusual gray color and slip-on, but the shoes at trial
were a dull leather and not the suede she remembered from her attack. See id. at A244:20-
A245:15.

64 Defendant’s Appendix, Trial Testimony of S.M., at A376:5-6.

65 Td. at A374:19-A376:2.

66 Defendant’s Appendix, Trial Testimony of Roger Reynolds, at A386:15-A387:2.

67 Td. at A390:5-19.

68 Td. at A390:17-22.
While in the stall, it appeared that this man’s pants were up, he was not using
the toilet, and his shoes were clearly visible.© He described the man as black, about
6’0” tall, with facial hair, and wearing gray suede shoes with a flat sole and heel.”°
When shown the same gray shoes which were presented to second victim A.S., Mr.

Reynolds stated they “looked like the same shoes””!

as those worn by the man in the
bathroom stall. Although he acknowledged that he did not see the man’s entire face,
he selected an individual from a photo lineup based on the “definite formation” of
the forehead.” He selected a photo of Defendant.”

The second eyewitness, Christine Shaw, testified that on the morning of the
third assault she passed a man in the hallway who was exiting the office where the
attack occurred.”* She described him as a neatly dressed tall black man, who stood
about 5’10” and 130 pounds, approximately 30 years old, wearing a blue shirt and
blue tweed pants, with glasses, and a “short to medium afro.”” She told the police

that he was clean shaven but at trial could not definitively say whether or not he had

a mustache.”© She said that she saw him walk toward her down a hallway for about

 

© Id. at A391:1-10.

70 Td. at A391:1-A393:2.

"| Td. at A394:13.

” Id, at A393:3-21.

® Defendant’s Appendix, Trial Testimony of Detective Castelline, at A453:5-13.

74 Defendant’s Appendix, Trial Testimony of Christine Shaw, at A428:13-A429:15.
® Td. at A429:4-9; A430:17-20.

78 Id. at A434:14-A435:4.

10
i

one minute and that he said “hello” as he passed her.”” Ms. Shaw positively

identified Defendant in a photo lineup,’* testifying that when viewing the photo
lineup she recognized the picture of the man “as soon as [she] saw the picture,””
and did not have any doubt that she selected the correct individual.°° She also
unequivocally identified Defendant at trial.®

C. Testimony of Long-Time Friend, Loretta Schoell

After receiving immunity from the State, Defendant’s friend, Loretta Schoell,
testified that she had known Defendant for about 11 years,®* and described him as
being “like a member of [her] family.”** She told the jury that Defendant had lived
with her at Stoneybrook Apartments in Claymont from October to December of
1981, and again from June to September of 1982,** coinciding with when the three
assaults took place—November 1981, July 1982, and August 1982.

The two of them engaged in cash stealing schemes and targeted offices to

commit thefts, including the offices where the assaults of victims two and three

occurred in July and August of 1982.%°

 

7 Td. at A430:8-15.

78 Defendant’s Appendix, Trial Testimony of Detective Castelline, at A453:5-13.

9 Defendant’s Appendix, Trial Testimony of Christine Shaw, at A433:15-16.

80 Td. at A433:17-18.

81 Td. at A433:19-A434:5.

82 Defendant’s Appendix, Trial Testimony of Loretta Schoell, at A340:11-15.

83 Id. at A343:13-14.

84 Td. at A340:16-341:17.

85 When he was not living in Delaware with his long-time friend, he was living out of state.

11
She testified that on July 16, 1982 (when S.M. attended her office party), they
went to S.M.’s office building and Defendant went inside while she waited in the
car.°° According to Ms. Schoell, Defendant returned after approximately twenty
minutes with S.M.’s checks.8” Ms. Schoell forged and cashed two of them.®® The
jury also heard testimony about a stolen dictating machine found in Ms. Schoell’s
car, matching the description of the same model stolen from the second victim’s
(A.S.’s) workplace and belonging to one of her co-workers.*” Ms. Schoell testified
that Defendant gave her a stolen check from the same co-worker eight days before
victim A.S. was raped.”” She also stated that Defendant dressed “like an office
worker’?! so he would fit in with an office environment.” Lastly, she confirmed the
same gray shoes shown to A.S. and Mr. Reynolds belonged to Defendant.”

D. Testimony of Defendant

Defendant elected to testify, asserting that he did not attack the three women.”

He admitted to stealing personal checks and other valuables but could not recall

 

86 Td. at A350:3-4.

87 Td, at A350:3-7.

88 Td, at A347:11-A348:9.

89 Defendant’s Appendix, Trial Testimony of William Stevens, at A337:1-18; Defendant’s
Appendix, Trial Testimony of William Stevens, at A334:7-11.

9° Defendant’s Appendix, Trial Testimony of Loretta Schoell, at A344:9-A345:6; A337:19-
A339:1.

9! Td, at A354:22.

2 Td. at A355:1-2.

3 Id. at A357:20-A358:12.

4 Defendant’s Appendix, Trial Testimony of Defendant, at A535:20-A536:10.

12
where he had committed the thefts.”> He testified that he had not worked for years
and had supported himself by stealing from office buildings.*° When he committed
these thefts, he would not speak to anyone when leaving the location,”’ and never
returned to those office buildings.”

E. Testimony of Hair Analysis Expert

Before trial, articles of clothing from the two sexual assault victims (S.K. and
A.S.) were submitted to the FBI for a hair comparison analysis.”” The FBI conducted
a Microscopic Hair Comparison (“MHC”) analysis where an agent compared hair
evidence found on the victims’ clothing with hair samples taken from Defendant.

At trial, the State put on the expert testimony of a hair examiner from the
Federal Bureau of Investigation (“FBI”). FBI forensic examiner Andrew Gary
Podolak (“Podolak”) testified about the results of this hair analysis, stating MHC
allows an association to be made between a hair and a particular individual because
of the unique characteristics of the hair.’ Specifically, Podolak testified that he

“tr[ies] to make an association between [the] hairs and the particular individual”!

 

5 Td. at AS23:11-524:10.

© Td. at A518:16-520:13.

97 Td. at A527:16-19.

%8 Td. at A527:3-9.

99 As the third female victim was not sexually assaulted a hair comparison analysis was not
performed for her attack.

100 Defendant’s Appendix, Trial Testimony of Agent Podolak, at A473:4-A474:3.

101 Tq. at A28:11-12.

13
and he likened hair comparison to that of a human face where the “uniqueness to the
hair... allows... an association of that hair to a particular individual.”!°

On June 13, 1983, the jury returned guilty verdicts against Defendant on all
charges to include two counts of Rape First Degree, three counts of Kidnapping First
Degree, two counts of Robbery First Degree, one count of Attempted Robbery First
Degree, two counts of Burglary Second Degree, and one count of Burglary Third
Degree.”

POST TRIAL

On appeal, in September 1985, the Supreme Court affirmed Defendant’s
conviction.!°! He has since filed six (6) pro se motions for postconviction relief.'°
All have been denied or dismissed.'”

Since then, the FBI, along with the United States Department of Justice

(“USDOJ’) have been engaged in a years-long review of MHC reports and

testimony provided by FBI forensic examiners from cases before December 31,

 

102 Td. at A34:14-A35:3.

'03 Jury Found Defendant Guilty as Charged, D.I. 11.

104 See Bass v. State, 505 A.2d 451 (TABLE) (Del. 1985) No. 14, 1984, slip op. (Del. Sept. 20,
1985). On appeal, the Supreme Court also considered Podolak’s testimony regarding findings of
an MHC study and found that testimony was properly admitted at trial.

105 See D.I. 46; D.I. 58; D.I. 74; D.I. 86; DI. 100; D.I. 113.

106 See D.I. 51; D.I. 63; D.I. 77; D.I. 91; D.I. 106; D.I. 124.

14
1999.!°7 The review focuses on cases where improper trial testimony overstated the
conclusions that may have been drawn from hair comparison analysis.’

In June 2015, the USDOJ notified the Delaware Department of Justice that
the FBI’s review determined Podolak’s testimony of the MHC evidence in
Defendant’s case “included statements that exceeded the limits of science.”!”
Following the USDOJ’s disclosure, the Office of Conflicts Counsel assigned
postconviction counsel to Defendant.!!°

THE POST CONVICTION CLAIMS

With the assistance of counsel, on April 26, 2018, Defendant filed this present
Motion for Postconviction Relief (“Rule 61 Motion”) raising both actual innocence
and constitutional violations as the bases for relief. As his remedy, he seeks either
a new trial or dismissal of the indictment.

In support of a new trial, he argues that new evidence establishes a claim of
actual innocence under Rule 61. Specifically, he claims the USDOJ/FBI’s 2015
acknowledgment regarding the limitations of the MHC testimony is the new

evidence which creates a strong inference that he is actually innocent in fact of the

acts underlying the charges of which he was convicted.''! He claims that without

 

107 Defendant’s Appendix, U.S. Dept. of Justice Letter, dated June 25, 2015, at A17.
108 Id.

109 Td. at A18.

110 Motion, at 25.

"Tq at 29-31.

15
this impermissibly admitted testimony, the State’s remaining evidence is insufficient
to satisfy a conviction.'!? Coupled with this argument is his 14°" Amendment claim
that the State’s use of this unreliable hair evidence violated his right to a fair trial.'!°

In support of dismissal, he supplements his initial Rule 61 Motion and further
asserts that the State’s failure to dismiss his indictment in light of the erroneous
MHC testimony is constitutionally impermissible. This second due process claim
focuses on the Attorney General’s prosecutorial decision to dismiss an indictment
under Rule 48(a) in State v. Daniels.''* He argues that in Daniels, the State properly
considered and justly responded to the invalid MHC evidence. But that the State’s
failure to afford him the same relief demonstrates disparate treatment, a violation of
his due process rights.'!> In sum, he asks the Court to do what the State failed to do
and dismiss his case.

The State filed its Response on August 9, 2018, and Defendant filed his Reply
on September 5, 2018. Defendant’s Rule 61 Motion was referred to Superior Court
Commissioner Lynne Parker (“Commissioner”) pursuant to 10 Del. C. § 512(b) and

Superior Court Criminal Procedure Rule 62(a)(5).

 

112 See generally Defendant’s Supplemental Memorandum, D.I. 150. See below for discussion
of the mtDNA analysis.

113 See Motion, at 28-29.

4 TT) No. 87002394DI.

115 See generally Defendant’s Supplemental Memorandum, D.I. 150.

16
The Commissioner scheduled an evidentiary hearing in January 2019 but
postponed it when it was learned that hair evidence from the trial was available for
new testing. Both sides stipulated to resend the hair evidence to the FBI,'’® for
additional hair comparison analysis (MHC) and mtDNA testing.'!”

For the MHC analysis, the results concluded that Defendant was “a possible
source of [the] hair.”!'® For the mtDNA testing, the FBI concluded that for first
victim S.K., Defendant “cannot be excluded as the source” of the hair because both
samples fall within the same sequence range.'!? The samples provided for the second
victim, A.S., were not able to be interpreted due to “mixtures of mtDNA” being
present.!°

The State maintained that sufficient non-MHC evidence exists to support the
conviction, that the constitutional challenges were meritless, and that the alleged

“new evidence” was only partially new where limitations of hair analysis have been

known for a long time.'?! Moreover, it argued that Defendant’s claims remain

 

116 See Comm’r Report, at 28; Defendant’s Appeal, at 30; State’s Response, at 4.

17 mtDNA testing was performed because the sample was insufficient for nuclear DNA analysis.
18 See Appendix to State’s Supplemental Response to Defendant’s Motion for Postconviction
Relief, at B132.

19 Defendant’s Appendix, FBI Laboratory Report, at A1037; see also id. at A1038 (“[i]f the
samples have the same sequence . . . they cannot be excluded as coming from the same source.”).
120 Td, at A1038.

121 State’s Response to Defendant’s Motion for Postconviction, D.I. 134, at 17.

17
procedurally barred where the 2019 retesting evidence fails to exonerate
Defendant.!”?
COMMISSIONER’S REPORT AND DEFENDANT’S APPEAL

With the supplement of the 2019 FBI results, the Commissioner resumed
consideration of the Rule 61 Motion. On December 15, 2021, the Commissioner
issued her Report and Recommendation (“Report”) concluding that Defendant’s
Rule 61 Motion should be denied.!”°

On January 26, 2022, Defendant appealed, arguing that the Report: (1)
overstates the strength of the State’s case; (2) minimizes the effect of Podolak’s false
testimony on the jury; (3) overstates the significance of the mtDNA evidence; and
(4) improperly finds that the Rule 61 Motion fails to overcome the procedural bar of
Rule 61(d)(2).!*4 The State seeks to have this Court adopt the Commissioner’s
findings and recommendation.'”> Though not addressed in order, each objection is
fully considered below. The matter is now ripe for disposition.

STANDARD OF REVIEW
Under Rule 62(a)(5), the Commissioner is permitted to conduct hearings and

submit proposed findings of fact and recommendations for the disposition of that

 

122 State’s Supplemental Response, D.I. 155, 9 14-24.
123 Comm’r Report, at 45.

124 See generally Defendant’s Appeal.

125 See State’s Response.

18
motion by a judge.'”° The Court “may accept, reject or modify, in whole or in part,
the findings of fact or recommendations made by the Commissioner.”!?” Having
received timely objections to the Commissioner’s recommendations, the Court now
makes a de novo review of “those portions of the report” to which an objection is
made.!”8
DISCUSSION

The pending Rule 61 Motion is Defendant’s seventh motion, filed more than
30 years after his conviction became final. His Motion is procedurally barred unless
he can establish that he is entitled to relief under Superior Court Criminal Rule
61(d)(2)(i). He must “plead[] with particularity that new evidence exists that creates
a strong inference that the movant is actually innocent in fact of the acts underlying
the charges of which he was convicted.”!”? “The necessary showing is substantially
more than the mere ‘reasonable probability’ necessary to show prejudice.” °°

I. The Actual Innocence Claim — Rule 61

“TS Jatisfying the actual innocence test is, by design, a heavy burden, and such

99131 132

meritorious claims are exceedingly rare. To meet these requirements’’* and

 

126 De. SUPER. CT. CRIM. R. 62(a)(5).

127 Td. at 62(a)(5) (ii).

128 Td. at 62(a)(5)(iv).

129 Td. at 61(d)(2)(i).

130 Purnell y. State, 254 A.3d 1053, 1098 (Del. 2021).

'31 Td. at 1100.

132 Because Defendant filed his Rule 61 Motion prior to the Supreme Court’s issuance of Purnell,
the Court need not consider the applicability of other jurisdictions actual/factual innocence tests

19
satisfy the actual innocence test, the defendant must “show that his new evidence (1)
is such as will probably change the result if a new trial is granted; (2) has been
discovered since the trial and could not have been discovered before by the exercise
of due diligence; and (3) is not merely cumulative or impeaching.”'*’ Therefore, the
evidence must be new and persuasive.'**

A. The Evidence is New

Prong two focuses on the newness of the evidence. Evidence is new “where
it was ‘discovered since trial, and the circumstances must be such as to indicate that
it could not have been discovered before trial with due diligence.”’'*° Here, the 2015
USDOJ/FBI report (that the expert testimony exceeded the limits of science) came
well after Defendant’s 1983 conviction. Despite the State’s assertion that this
evidence is only partially new, clearly this evidence could not have been discovered
by Defendant before trial. Therefore, for purposes of this analysis, the newness
prong is satisfied.

B. New Evidence is Not Persuasive

Prongs one and three focus on the persuasiveness of the new evidence. As to

the third prong, the State asserts briefly that the evidence would have been

 

since Delaware’s requirements are fully set out under Purnell and where Defendant later tailored
his arguments in this appeal under this applicable rubric.

133 Purnell, 254 A.3d at 1100 (citing Downes v. State, 771 A.2d 289, 291 (Del. 2001)).

'34See generally id.

135 Td at 1097 (quoting Lloyd v. State, 534 A.2d 1262, 1267 (Del. 1987)).

20
cumulative. Not necessarily. What we know today is that the testimony overstated
the science. Since the errors highlighted by the 2015 report were not available in
1983, the new evidence is not cumulative. Perhaps this new evidence would have
served to further rein in the expert and/or impeach him. But for purposes of further
discussion, since neither side fully explored this prong, the Court accepts that the
new evidence is neither cumulative nor impeaching.

Accordingly, the analysis here is limited to whether the first prong has been
established. Defendant argues the new evidence meets the Purnell rubric for an
actual innocence claim in that the misstatements of the expert “were so probative of
identification and so central to resolving the flawed identifications by the other
witnesses that it is probable a new trial would yield a different result.”!%°

As to this persuasiveness prong, Defendant’s “. . . burden on the motion . . .
is satisfying the Court that the new evidence, when considered in the context of all
the relevant evidence by a properly instructed jury, is such as will probably change
the result if a new trial were granted.”!3” And the “new evidence must speak with
such persuasive force as to [so] convince. . . .”'°8

Defendant fails to meet his burden for three reasons: the new evidence does

not carry the persuasive force so as to change this result and also acknowledged that

 

136 Defendant’s Appeal, at 41 (emphasis added).
137 See Purnell, 254 A.3d at 1114 (emphasis added).
'38 Td. at 1100.

21
the expert’s overstatements were effectively limited through cross-examination, the
new evidence does not exonerate Defendant, and the remaining evidence sufficiently

supports the conviction.

1. The Relevant Evidence of the 2015 MHC Testimony was
Limited

It is undisputed that the expert testimony of Podolak included erroneous
statements which the FBI report concluded “exceed[ed] the limits of science,” where
he “stated or implied that the evidentiary hair could be associated with a specific
individual to the exclusion of all others.”'°? The FBI report cited four specific times
during his testimony where such errors were made.'*°

Yet, the FBI also recognized that any problematic testimony was tempered by
limiting language offered throughout the expert’s testimony. This limiting language
included testimony that explained to the jury that MHC is “not like fingerprints; they

99141

are not a hundred percent accurate”'*’ and is not a basis for “absolute personal

identification,” stating “the key word is ‘absolute.’””!”

 

139 Defendant’s Appendix, Microscopic Hair Comparison Analysis Result of Review, at A21.

140 7g at A23 (citing to the trial transcript of Agent Podolak’s testimony the FBI concluded the
following statements were inappropriate: (1) stating that the job of a hair analyst is to “try to make
an association between [hair evidence] and the particular individual”; (2) likening hair comparison
to that of a human face where the “uniqueness to the hair .. . allows . . . an association of that hair
to a particular individual”; (3) “that the morphology of human head hairs is an individual
characteristic of identity... this affirms that this is a good reliability or a very good ability of an
analyst to take a questioned hair and match it to an individual in a crime situation”; and (4) that
part of a person’s identity is “the uniqueness of the individual’s hair.”).

'41 Defendant’s Appendix, Trial Testimony of Agent Podolak, at A67:6-7.

142 Td. at A67:8-13.

22
The FBI also referenced Podolak’s testimony where he stated that the hairs
could have originated from Defendant or from either of the sexually assaulted
victims (A.S. or S.K.).'43 Podolak also testified that the origination cannot be
established “with a hundred percent surety.”!“4 And reiterated that hair comparison
analysis is not absolute.!*

Defendant’s claim that the Commissioner placed undue emphasis on this
limiting language is unavailing. Nor did she minimize the effect of the expert’s
testimony on the jury where the record is clear that the limitations of MHC as a
science were acknowledged at trial by the expert. Defendant’s trial counsel
effectively cross-examined him regarding these limitations and properly elicited
inconsistencies in his testimony.

The jury therefore heard that hair comparison analysis was neither one
hundred percent accurate nor absolute for personal identification. Considered in its
totality, the impropriety of the expert’s testimony lacks the requisite force to impact

the State’s case against Defendant.

 

143 Td at A71:10-16.
144 Td at A71:10-16.
145 Tq at A74:20-75:3.

23
2. Defendant Cannot Establish That a Person Other Than
Defendant Committed the Crimes

Furthermore, Defendant’s burden is not met solely because he raises
challenges related to the science/testimony introduced at trial in 1983. Even
considering the unique circumstances under which Purnell was decided, the
Supreme Court reminds us that to succeed on an actual innocence claim, the test
‘“requires new evidence that a person other than the petitioner committed the
crime.”’!46 Here, there is no such evidence. The 2015 USDOJ/FBI disclosure does
not so conclude, nor do the results from the supplemental 2019 retesting.

Although the FBI no longer provides expert testimony for MHC testing at
trial,!4’ hair comparison analysis is not a defunct science, and the FBI still conducts
MHC testing, considering it scientifically valid today.'*® As was conducted here in
2019, the FBI retested the hair evidence and again concluded that Defendant was “a
29149

possible source of [the] hair.

As for the supplemental 2019 mtDNA results, the Court agrees with

 

146 Pyrnell, 254 A.3d at 1095 (quoting State v. Milton Taylor, 2018 WL 3199537, at *7 (Del.
Super. June 28, 2018), aff'd, 206 A.3d 825 (Del. 2019) (TABLE)).

147 Defendant’s Appendix, Dep’t of Justice and FBI Joint Statement on Microscopic Hair
Analysis dated April 19, 2015, at A992.

148 See FBI/DOJ Microscopic Hair Comparison Analysis Review,
https://www.fbi.gov/services/laboratory/scientific-analy sis/fbidoj-miscrocopic-hair-comparison-
analysis-review (last visited June 10, 2022) (“It’s important to note that microscopic hair
comparison analysis is a valid technique still conducted by the FBJ Laboratory.”).

149 See Appendix to State’s Supplemental Response to Defendant’s Motion for Postconviction
Relief, at B132.

24
Defendant that it was incorrect for the Commissioner to reference a mtDNA “match”
to Defendant since mtDNA “cannot be used to conclusively identify an
individual.”!°° Also true is that no conclusions can be drawn from a victim’s sample
that merely establishes Defendant “cannot be excluded as the source,'*! and that
mtDNA evidence is not as conclusive as nuclear DNA evidence (not conducted
here). But Defendant’s argument that the Commissioner overstated the
significance of the mtDNA evidence is of little consequence where, regardless of its
probative weight, the new evidence does not establish that someone other than
Defendant committed these crimes. Therefore, Defendant fails to satisfy this
requirement.

3. The Result Would Not Change if Limited to the Remaining
Relevant Evidence

Even if the new evidence raised inferences that someone other than Defendant
committed these crimes, and the expert’s erroneous testimony was excluded entirely,
the remaining evidence would not change the result.

a. Location, Victims, and Modus Operandi
The jury was free to consider the similarities in these cases. All three victims

were young women working in offices in the North Wilmington and Claymont area.

 

150 Defendant’s Appendix, FBI Laboratory Report, at A1038.

151 Td at A1037.

'S2 The State reiterates that the mtDNA evidence (that Defendant could not be excluded as the
source) is useful to corroborate SK’s positive identification that he was her attacker.

25
The three attacks were temporally and geographically close to one another, occurring
within a few miles of where Defendant was living with his long-time friend.

This friend’s testimony established a nexus between Defendant and the offices
of at least two of the victims. The jury heard that Defendant entered the office
building of the third victim, returned with her checks (that the friend cashed) and the
third attack occurred shortly thereafter. There was also evidence that within days of
the second rape, evidence of similar thefts had occurred in that victim’s office
building that also tied it back to Defendant and/or his female friend.'*? And
Defendant admitted that he had supported himself for years by committing such
thefts in office buildings.

The jury considered the modus operandi of the attacks themselves. First, the
assailant physically assaulted or threatened the use of force on them. In the three
attacks, the assailant shoved a screwdriver into the victim’s side or put his hand over
the victim’s mouth and limited his victims’ abilities to see him by placing clothing
over his or their heads. In all three, he robbed his victims by demanding and
forcefully taking money and jewelry from them.

He also kidnapped them. All three victims were forcibly removed from the

place of the initial encounter and taken to secluded areas within their office buildings

 

153 A S.’s co-worker’s stolen checks were cashed during this time period and a dictating machine
that matched the description of the stolen one belonging to this same co-worker was found in
Defendant’s friend’s car.

26
to be either physically or sexually assaulted. In these assaults, two of the victims’
hands and legs were tied. Two were gagged with sweaters and raped. And when
the third victim was forced to her knees, the evidence suggested that it was only
because she lost control of her bladder that she was not sexually assaulted.

The jury was also free to consider the independent culpability of Defendant
as to each assault or whether the series of assaults were committed by one assailant.
Both sexual assaults involved vaginal penetration. In both, the rapist was unable to
maintain an erection or ejaculate. In two of the attacks, his victims described the
assailant as having a calm, soft, or soothing voice. In all, the assailant’s description
is the same: a male, between 20 to 30 years old who was thin, black, and
approximately 5’8” to 6’0” in stature. At trial, Defendant was 32 years old, 5’11,”!™
and twenty pounds heavier than his arrest weight of 152 pounds.'°°

Lastly, the assailant was identified as well-dressed. Defendant admitted his
criminal activities took place in office buildings and his long-time friend testified
that when he committed them, he dressed the part. The jury also considered that the
assailant wore gray loafers during two of the attacks. The shoes were identified by

more than one witness, including his friend who confirmed they belonged to

Defendant.

 

'54 Comm’r Report, at 7.
155 Defendant’s Appendix, Trial Testimony of Detective Dressel, at A325:11-A326:2.

27
b. Challenges to Identification Insufficient to Change Result

Defendant takes issue with certain witnesses’ identifications, suggesting they
were flawed due to the impropriety of the State’s pre-trial statements made to them.
For the first victim, Defendant argues it was improper for the State to inform her that
it possessed evidence against a person who would be in court, and that this evidence
would prove that this individual was the man who raped her.'*® This argument is
without merit.

This argument stems from the cross-examination of the first witness.'°’ It is

reasonable for the State to represent to the victim(s) that evidence at trial is expected

 

156 See Defendant’s Appendix, Trial Testimony of S.K., at A171:5-12 (testifying to what she
(S.K.) was told by the State).
'57 On cross-examination:
Q: Now prior to trial, I assume you have had some contact with members of the [DOJ] in
regard to this case?
A. Yes.

Q. And were you not, in fact, informed that the person that was going to be tried was, in
the opinion of the members of the [DOJ], the person who committed the crimes against
you?

A. Yes.

Q. Weren’t you told that they had evidence that showed that this was the man who raped
you?

A. Yes.

Q. When you came into court today, you expected to see the person charged with this
offense sitting at one of the two tables here; isn’t that correct?

A. You mean —I was told they had evidence. Of course, I didn’t know if I was going to
walk in and it was going to look exactly like him. No, I wasn’t sure until I walked in.

Q. So you came in expecting to see the person that raped you.

A. I didn’t expect anything. I didn’t know what to expect.

Q. But you had been told that he would be here.

A. Yes. Of course. But once I did walk in, I knew it was him.” See id. at A170:19-A172:7.

28
to support a conviction against the very person sitting at the defense table. That the
State is poised to present this evidence and tells a victim as much should not come
as a surprise to a testifying victim. Defendant fails to establish how anything that
the State may have said to her about its evidence tainted her ability to testify as to
her observations during her attack or her ability to identify Defendant as the attacker.
Moreover, S.K. testified unequivocally on cross examination that this statement did
not influence her identification of Defendant at trial." The jury was free to make
credibility determinations accordingly.

Defendant’s next arguments relate to the second and third attacks. These
concern statements made to the second victim (A.S.) and the co-worker eyewitness
(Ms. Shaw) by Chief Investigating Officer, Detective Castelline. These arguments
are equally unavailing. At trial, the officer acknowledged that it would be improper
for an officer to indicate who a suspect is before going through a photo lineup
because the officers do not want to have any influence on the person’s selection.'*?
That is not what happened in this trial. However improper the detective’s comments
may have been, they had a minimal effect on the outcome of the trial, namely where
the comments to both witnesses were made after each witness had independently

selected Defendant’s picture from a lineup.

 

'98 Td. at A174:16-A175:4.
159 Defendant’s Appendix, Trial Testimony of Detective Castelline, at A319:13-23,

29
With A.S., the detective indicated Defendant was the suspect after she had
narrowed the identification of her attacker to two photos,'® and further selected
Defendant twice from two different photos of him. Dissatisfied with a composite
drawing, she was able to describe features of her assailant, including for example,
the hollowness of his cheeks, and communicated as much to law enforcement.'*®!
Yet, even after all that, she never positively identified Defendant as her assailant,
even at trial. The most the jury heard is that Defendant resembled her attacker.

As to Ms. Shaw, Detective Castelline indicated that Defendant was a suspect
after she positively identified him in the photo lineup.’ This witness testified that
on the morning of the third attack, she passed a man in the hallway who was exiting
the office where the attack occurred,'® described him as a neatly dressed tall black
man, who stood about 5’10” and 130 pounds, approximately 30 years old, wearing
a blue shirt and blue tweed pants, with glasses, and a “short to medium afro.”'™ In
addition to this detailed description, she positively identified him both in a photo

lineup!® and at trial. Any improper statements made by Detective Castelline are

 

160 Td. at A318:8-A319:12.

161 Defendant’s Appendix, Trial Testimony of A.S., at A240:9-22.

162 Defendant’s Appendix, Trial Testimony of Detective Castelline, at A450:1-6.

163 Defendant’s Appendix, Trial Testimony of Christine Shaw, at A428:13-A429:15.
164 Td. at A429:4-9; A430:17-20.

'6 Defendant’s Appendix, Trial Testimony of Detective Castelline, at A453:5-13.
'66 Defendant’s Appendix, Trial Testimony of Christine Shaw, at A433:19-A434:5.

30
insufficient to diminish the weight of her detailed testimony or destroy her
unequivocal identification of Defendant.

The record is replete with challenges through cross examination regarding the
inconsistences related to Defendant’s identification and what the witnesses did and
did not see. The jury was free to weigh the credibility of these witnesses and the
inconsistencies of the evidence as to identification. The State established guilt
independently as to each victim and further presented the similarities that connected
the series of these assaults to Defendant. Challenges to any flaws in the
identification processes are without merit and insufficient to disturb the jury’s
verdicts.

Accordingly, Defendant fails to meet his heavy burden to satisfy the actual
innocence test. Though the evidence is new, he does not meet the requirements to
establish its persuasiveness. The Court is not satisfied the new evidence, when
considered in the context of “all the relevant evidence by a properly instructed jury,
is such as will probably change the result if a new trial were granted.”'®’ The new
evidence fails to create a strong inference that he is actually innocent in fact of the
acts underlying the charges of which he was convicted. Therefore, he is procedurally

barred under Superior Court Criminal Rule 61(d)(2)G@). Accordingly, this Court

 

167 See Purnell, 254 at 1114 (emphasis added).
31
need not reach the merits of his 14° Amendment due process claim that he was
denied the right to a fair trial.'°°
II. The Due Process Claim — Disparate Treatment

In Defendant’s second constitutional claim, he argues that the Court must
dismiss his indictment because the State failed to do so. Citing to Daniels,'® he
contends the State’s failure amounts to a constitutional due process violation of
disparate treatment. He asserts his remedy of dismissal should mirror that of Mr.
Daniels. The State invites the Court to conduct a judicial review of the differences
in these cases to support its justification for its decision to proceed as it did. The
Court declines the invitation. This necessarily involves a critical review of the
State’s decisions to (1) proceed under Rule 48 to dismiss an indictment in one case
and (2) respond under Rule 61 to defend its judgment in this one.

A. Defendant and Daniels are not similarly situated

For background, the Court notes that the cases share some similarities, but
they are by all accounts, procedurally, factually, and circumstantially distinct. Like
Defendant, Daniels involved a “stranger-rape” case from the 1980s which involved

flawed MHC testimony!” and resulted in a conviction. Similarly, Mr. Daniels

 

168 See id. at 1122 (finding the Court could “consider the impact of [the defendant’ s]
procedurally defaulted Constitutional deprivation . . . claim” because he had satisfied the actual
innocence test).

169 See Brief for State of Delaware, State v. Daniels, 1D. No. 87002394DI (Del. Super. Nov. 30,
2018) [hereinafter Daniels Motion].

170 See generally id.
sought to have his conviction overturned after the USDOJ/FBI determined the
testifying FBI agent made invalid statements while testifying about the hair evidence
which exceeded the limits of science.'’! The similarities stop here.

Unlike this case, additional new evidence became available that prompted the
State to direct Mr. Daniels to the Department of Justice’s Actual Innocence Program,
a program created by the USDOJ in 2015 to ensure that the USDOJ “is aware of,
and takes corrective action with respect to, persons who are incarcerated where
empirical evidence establishes their innocence.”'”” When deemed ineligible for
reasons not relevant here, the State took the next step of moving for dismissal under
Superior Court Criminal Rule 48(a).'”

In the State’s request for dismissal of Daniels’ indictment, it stated “[t]his
motion is based on circumstances unique to [him].”!”4 These circumstances included
“double-match” MHC testimony,!”° unavailable hair evidence for additional testing,
then “newly acquired” school transcripts which contradicted the identification of Mr.
Daniels, and newly discovered fingerprint evidence which identified another

suspect.!7°

 

1 Td. at 8-9.

172 Td. at 9.

173 See DEL. SUPER. CT. CRIM. R. 48(a).

'74 Taniels Motion, at 1.

175 The expert testified that he never had a double-match case, explaining the match on the
panties of the victim and a match on the pants of the defendant could have originated from the
victim as two separate matches. Jd. at 7.

'76 See generally id.

33
Indeed, none of the unique circumstances in Daniels are present here. No
“double-match” testimony was elicited in Defendant’s trial. Here, hair evidence was
available and retested. And unlike the additional new exculpatory evidence (i.e.,
school transcripts or fingerprints) in Daniels, there is nothing new that serves to
challenge or question the identification of Defendant. These cases are not similarly
situated.

More troubling is that this request requires this Court to investigate the
rationale of an Attorney General’s decision to file under Rule 48(a) in order to
determine whether this Defendant can establish a due process claim under Rule 61.

B. Prosecutorial Discretion

It has been long held that decisions regarding whom to prosecute and for what
offenses lie in the official discretion of the prosecutor.'”” Our Supreme Court has
noted, “[t]his broad discretion rests largely on the recognition that the decision to
prosecute is particularly ill-suited to judicial review.”'"* “Judicial deference to the
decision of these executive officers rests in part on an assessment of the relative
competence of prosecutors and courts . . . [and] also stems from a concern not to

unnecessarily impair the performance of a core executive constitutional function.”'”

 

177 Albury v. State, 551 A.2d 53, 61 (Del. 1988) (citing Bordenkircher v. Hayes, 434 U.S. 357,
364, reh’g denied, 435 U.S. 918 (1978)).

178 State v. Wharton, 1991 WL 138417, at *4 (Del. Super. June 3, 1991) (citing Wayte v. United
States, 470 U.S. 598, 607 (1985) (emphasis added)).

9 US. y. Armstrong, 517 U.S. 456, 465 (1996).

34
Though broad, prosecutorial discretion is not unfettered. The judiciary gives
due deference to a prosecutor's exercise of charging discretion, unless that exercise
violates equal protection or due process principles.'8° Accordingly, “[iJn Delaware,
there are two situations in which a court may find that a prosecutor has abused his
or her discretion over enforcement: (1) selective prosecution, which constitutes a
denial of equal protection, or (2) vindictive prosecution, which constitutes a
violation of due process.”!®!

Defendant claims a violation of his due process rights. To raise a colorable
due process claim, he must allege vindictive prosecution.'®? He fails to so allege.'®
Instead, he argues disparate treatment, namely that his case was handled differently
from that of Mr. Daniels. As previously stated, these defendants are not similarly
situated. Even if so, “[a] prosecutor is allowed broad discretion in law enforcement
and is not obliged to treat two similarly situated defendants alike.”!**

To the extent this claim resonates more as an equal protection claim based on

selectivity, it still fails. The conscious exercise of selectivity in enforcement is not

 

180 See Anderson y. State, 21 A.3d 52, 58 (Del. 2011).

181 State v. Anderson, 2010 WL 4513029, at *5 (Del. Super. Nov. 1, 2010) (citing Albury, 551
A.2d at 61 n.13).

182 Anderson, 2010 WL 4513029, at *5 (citing Anderson v. State, 2010 WL 3103400, at *1 (Del.
Super. June 3, 2010)).

183 Defendant has failed to allege any facts to establish a due process violation by animus or ill
will. See Wharton, 1991 WL 138417, at *10; State v. Walton, 2002 WL 126400, at *3 (Del.
Super. Jan. 17, 2002).

184 Ward v, State, 414 A.2d 499, 500 (Del. 1980).

35
a constitutional violation if “the selection was [not] deliberately based upon an
unjustifiable standard such as race, religion, or other arbitrary classification.”!*®
Defendant does not allege the State consciously exercised its discretion on the basis
of any unjustifiable standards nor is his claim based on a classification. Because
defendant’s reasons are not based on a constitutionally protected criterion,'® the
discretion cannot be judicially second-guessed.'8’ The Court need not undertake
further analysis.'**
CONCLUSION

Defendant fails to meet his heavy burden to satisfy the actual innocence test.
Even if the evidence is new, he does not meet the requirements to establish its
persuasiveness. Thus, he fails to create a strong inference that he is actually innocent
in fact of the acts underlying the charges of which he was convicted. Therefore, he
is procedurally barred under Superior Court Criminal Rule 61(d)(2)(). As such, the

Court need not consider the merits of his due process claim that he was denied the

right to a fair trial.

 

185 State v. Anderson, 2010 WL 4513029, at *5 (citing Wharton, 1991 WL 138417, at *3).

'86 Courts have long and consistently warned against a prosecutor’s exercise of discretion based
on impermissible factors. See, e.g., Yick Wo v. Hopkins, 118 U.S. 356 (1886) (race); Cleveland
v. Trzebuckowski, 709 N.E.2d 1148 (Ohio 1999) (age).

187 See Oyler v. Boles, 368 U.S. 448, 455-56 (1962).

188 See Wayte, 470 U.S. at 608.

36
The Court declines to consider the due process claim of disparate treatment as
it relates to the prosecutorial discretion exercised by the Delaware Department of
Justice as Defendant fails to raise a colorable due process claim.

After careful consideration and de novo review, the Court accepts and
ADOPTS, in whole, the Commissioner’s Report and Recommendation for the
reasons stated above.'”? Defendant’s Appeal from the Commissioner’s Finding of

Fact and Recommendation is DENIED. 7?)

    

/ te or
(Vivian L. Médinil
Judge

oc: Prothonotary
cc: Defendant

 

190 See DEL. SUPER. CT. CRIM. R. 62(a)(5)(iv) (“A judge may accept, reject, or modify, in whole
or in part, the findings of fact or recommendations made by the Commissioner.”).

37